UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 2, 2011 Bristow Group Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-31617 (Commission File Number) 72-0679819 (IRS Employer Identification No.) 2000 W. Sam Houston Pkwy S., Suite1700 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713)267-7600 Former Name or Former Address, if Changed Since Last Report: NONE Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 Results of Operations and Financial Condition. On February 2, 2011, Bristow Group Inc. (the “Company”) issued a press release which summarized its financial results for the three and nine-month periods ended December 31, 2010 (the “Financial Results”).This press release was issued in anticipation of a conference call and Q&A session starting at 10:00 a.m. ET (9:00 CT) on Thursday, February 3, 2011, to review the Financial Results.A copy of the press release is furnished with this report as Exhibit99.1, and is incorporated herein by reference. The press release includes certain “non-GAAP financial measures” under Regulation G of the Securities Exchange Act of 1934 (the “Exchange Act”), including Earnings before Interest, Income Tax and Depreciation and Amortization (“EBITDA”). Additionally, our operating income, EBITDA, net income and diluted earnings per share for the three and nine months ended December 31, 2010 and 2009 in this release have been presented in certain instances excluding items detailed in the press release.Management believes that such non-GAAP financial measures are important metrics for evaluating our operating performance, and they provide investors with additional information that is not directly available in a GAAP presentation.Such non-GAAP financial measures areuseful to investors as they eliminate items that are not a function of our current operating performance and affect our GAAP results regardless of performance. In addition, certain of these items may vary significantly from period to period and may have a disproportionate effect in a given period, which may affect the comparability of the results. Such non-GAAP measures should not be viewed as an alternative to our GAAP financial statements, but should be read as a supplement to, and in conjunction with, our GAAP financial statements. ITEM 9.01. Financial Statements and Exhibits. (c)Exhibits Exhibit Number Description of Exhibit Press Release summarizing financial results dated February 2, 2011. Limitation on Incorporation by Reference. Information on Bristow’s website is not incorporated by reference in this Form 8-K. In accordance with General Instruction B.2 of Form 8-K, the information set forth in this Form 8-K and the attached exhibits shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference in any registration statement or other filing under the Securities Act of 1933 or the Exchange Act unless Bristow expressly states that such information is to be considered “filed” under the Exchange Act or incorporates it by specific reference in such a filing. The information set forth in Item2.02 and the related exhibit furnished in Item9.01 of this report shall not be deemed an admission as to the materiality of any information in this report on Form 8-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BRISTOW GROUP INC. Date: February 2, 2011 By: /s/ Randall A. Stafford Randall A. Stafford Senior Vice President and General Counsel, Corporate Secretary
